                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

  ROBERT A. COLLINS,                             )
                                                 )
          Plaintiff,                             )
                                                 )
          v.                                     )   Case No. 3:18-CV-201-JD
                                                 )
  CHRISTOPHER M. GOFF, ROBERT                    )
  McCALLEN, ANDREW ANTRIM,                       )
  BRYAN MICHAUD, JOSEPH W.                       )
  EDDINGFIELD, JORDAN L. TANDY,                  )
  SCOTT LONG, JOHN H. STEPHENS,                  )
  WABASH CITY POLICE DEP’T,                      )
  DAVID VANDERMARK, CLAYTON                      )
  BIDDLE, PENNY BIDDLE and                       )
  JEFFREY DEAN,                                  )
                                                 )
          Defendants.                            )

                                    OPINION AND ORDER

       Pro se plaintiff Robert A. Collins filed a complaint against thirteen defendants, including

three state court judges, one state court prosecutor, two private attorneys, three private

landowners, the president of Vandermark, Inc. (a building company), and Wabash, Indiana’s

mayor, building commissioner, and police department, alleging violations of 42 U.S.C. § 1983.

As best the Court could discern from the allegations of the complaint, Collins contended that the

defendants conspired to deprive him of various state rights.

       In response to various defense motions, the Court entered an order stating the following:

       While the shortcomings of the complaint detailed herein limit the ability to assess
       the potential merit of Collins’ pro se claims, the Court believes justice so requires
       giving Collins an opportunity to file an amended complaint because he is
       proceeding pro se and may indeed be able to plead a viable claim concerning
       constitutional harms. Collins may obtain a copy of this Court’s approved form –
       Civil Complaint (INND Rev. 8/16) – on the Court website at
       https://www.innd.uscourts.gov/sites/innd/files/CvCmplt.pdf. If he chooses to file
       an amended complaint, he must put the cause number of this case on it, which is
       on the first page of this Order. He should name the individuals responsible for his
       claims as defendants (unless they are immune) and must describe his interactions
       with each defendant in detail, including names, dates, locations, and explain how
       each defendant was responsible for violating his federal rights. He should also
       avoid using pronouns such as “they” and “theirs” and he should not generally
       refer to “a defendant” or “the defendants.”

[DE 50]. The Court gave Mr. Collins until February 11, 2019, to file an amended complaint and

explicitly cautioned him that if he did not respond by this deadline, then the case would be

dismissed without further notice. Mr. Collins has wholly failed to prosecute this action despite

detailed directions attempting to assist him. Because the deadline passed almost ten months ago

and Mr. Collins has not amended his complaint, the Court DISMISSES this case, without

prejudice.

       SO ORDERED.

       ENTERED: December 9, 2019

                                                  /s/ JON E. DEGUILIO
                                             Judge
                                             United States District Court




                                                2
